616



OFFICE   OF   THE   ATTORNEY    GENERAL   OF. TEXAS

                       AUSTIN
Honorable I. D. Loormy, Page 2


                  veulltisa,         !xlfnc:ooaponBnt
                                                   pmts            of
        the Stata, hstarr       M powura or duties eeopt
        thoore v&lah are elearlr set forth and do-
        fiA6d it3 tht, bA8titUtiOA       8AAd #ktatUt#lSa L%a
        statute8 have olearly rrtif?~dthe povmrlt
        pr6soribotl tts dutiou and iq:osmi tha A-
        bility     of ths ~oa;nioaknerraxiff i&a mdlum
        thrOu$h whioh tha differBAt o&&s               ebt, acid
        iroap  theos   etetutoa    auot eo~o  all  t&s  author-
        ity      Ve@tad   iu   th8    OOUDtiBS.   .   .   .   COBtdBSi8fiB~8
        courts      un, oourt*of llxltced
                                        jurtmllotion
        6~4 their autheritg   extml~ only to mattom
        pert%lnl~ to the gameral welfara of thalx
        raopuotive ooimtlo~ and their powws an
        only those ex reealy or fz@ledly aenfswrd
        UWHI thornby % w, that   is, by the Canstitu-
        &a   6niE.lWtUt4 1 of
                            1 th isstate,*

            ThBM ir Ilo6tlawitBin al6 st6to that wpreeoly
or by  lmplloationauthcrizoo tho Cds~ionrrrQ         CotsHi to
m& e th e  lspwulitum rb6ve rentlonod. 'ilwcsforo,you ara
rerpoothillyadrlae4 that it 1e tha spfniou of thi8 drpart-
auct that tha Cdn#Zoaems        Caurf ha8 no WtROPity w&at-
8Oefel) to pay TABabove MAtiOABd     B;rroUn*or an f Oth6T
&liOmt, tli the f%UltF &i?$Bcl’ fUUil%6BiS5iO~B~O    h8SOOh-
tioa of hxekrrpout of ray fumU got thu oounty.      Xf *aid
maoont L paid, it awt Lo gd4 parronally b$ %ho ematy
Jtla~eMa fhu Oommi8lliener*.
                  Trusting that the roragelng fully answ?u% you?
iapulxy,wo uru